WEIS, Circuit Judge,
dissenting.
The majority concedes, and I agree, that the plaintiffs do not have taxpayer standing. I also agree that the rules of standing are at best far from clear. Nevertheless, it seems to me that the grant of standing to the plaintiffs runs contra to the Supreme Court’s pronouncements in this complex area of the law.
Although the Court has expanded the categories of assertible injuries to include such matters as aesthetic and environmental well-being, United States v. Students Challenging Regulatory Agency Proceedings (SCRAP), 412 U.S. 669, 686-87, 93 S.Ct. 2405, 2415-16, 37 L.Ed.2d 254 (1973), it has not abandoned its insistence upon the presence of “injury in fact,” Duke Power Co. v. Carolina Environmental Study Group, Inc., 438 U.S. 59, 72-74, 98 S.Ct. 2620, 2630-31, 57 L.Ed.2d 595 (1978). This factor has been said to be based on the necessity that the plaintiff have “such a personal stake in the *269outcome of the controversy as to assure that concrete adverseness which sharpens the presentation of issues upon which the court so largely depends for illumination of difficult . .' . questions.” Baker v. Carr, 369 U.S. 186, 204, 82 S.Ct. 691, 703, 7 L.Ed.2d 663 (1962). It has also been held at various times that injury in fact is a necessary predicate to the Article III requirement of case or controversy. Both reasons have been subjected to critical commentary.1
Analysis of the raison d’etre of the injury in fact prerequisite may be interesting, but it does not provide much enlightenment in resolving standing questions. No general definition of injury in fact has been particularly conclusive, with such descriptions as “specific,” “concrete,” and “personal” having found their way into opinions. The cases depend to a very large extent upon their factual backgrounds, furnishing but little effective guidance for future determinations.
Out of the morass that is the American law of standing, however, several principles emerge. First, a generalized grievance brought by concerned citizens seeking to enforce a particular constitutional guarantee has been deemed too abstract to satisfy the injury in fact component of standing. Schlesinger v. Reservists Committee to Stop the War, 418 U.S. 208, 94 S.Ct. 2925, 41 L.Ed.2d 706 (1974); United States v. Richardson, 418 U.S. 166, 94 S.Ct. 2940, 41 L.Ed.2d 678 (1974). Second, a taxpayer’s standing to promote constitutional governance has been confined to situations where a specific limitation on the congressional taxing and spending power has been alleged. This narrow opening to standing was expounded in Flast v. Cohen, 392 U.S. 83, 88 S.Ct. 1942, 20 L.Ed.2d 947 (1968), where a taxpayer was granted standing to challenge an expenditure of federal funds for sectarian schools on the premise that the establishment clause is a limitation on Congress’s power over the fisc. But in United States v. Richardson, supra, the Court rejected an attempt to expand taxpayer standing to reach disputes over issues other than the taxing and spending power because of a lack of any causal connection between plaintiff’s status and the asserted injurious conduct.
In the case at bench, the majority essentially finds a different kind of “citizen standing” derived from “[a] shared individuated right to a government that ‘shall make no law respecting the establishment of religion.’ ” At 261. Although there is respected scholarly commentary approving that approach, it does not find support in the United States Reports.
In Flast v. Cohen, supra, Justice Fortas, in a concurrence, floated the idea that “[pjerhaps the vital interest of a citizen in the establishment issue, without reference to his taxpayer’s status, would be acceptable as a basis for this challenge.” 392 U.S. at 115-16, 88 S.Ct. at 1960. It is obvious that there were not enough votes approving this concept, for otherwise the majority would not have found it necessary to construct the complicated and detailed formula it used to bypass the venerable prohibition against taxpayer standing. Certainly, the opinion would have been simpler had a majority of the Court approved the Fortas concept.
It does not suffice to say that the Flast Court was limited by the plaintiffs’ pleadings to a consideration only of the taxpayer issue. In the three-judge district court, Judge Frankel, in dissent, urged that the plaintiffs be given standing, not because they alleged that their tax dollars were being distributed unconstitutionally, but because they were asserting violations of the establishment clause — the same argument made by the majority here. See Flast v. Gardner, 271 F.Supp. 1, 11-13 (S.D.N.Y.1967). In their brief filed with the Supreme Court, moreover, the Flast plaintiffs disclaimed that their principal motive was *270to keep taxes down. They sued, in their words,
“to prevent a pocketbook injury but only because that is part of what they deem a much graver injury, an injury to the right to live under a government which separates itself strictly from the church and church affairs.”
Brief for Appellant at 37.
The briefs of several amici reflect the same approach:
“[T]he rights advanced here are not primarily monetary in nature.
[T]he dominant inducement for this action is the protection of individual and social freedom . . .
Brief for National Council of Churches at 9.
“Thus, as Judge Frankel suggested, an economic analysis of the plaintiff’s interest is inappropriate in a case of this kind. Ibid. The proper analysis must comprehend the nature of the rights confirmed by the Establishment Clause, and the identity of the party upon whom these rights are conferred. . . . [T]he plaintiffs in this case, as citizens, contend that the Elementary and Secondary Education Act infringes the rights conferred upon them by the First Amendment. Their status as injured citizens, and nothing else, gives them the requisite interest to maintain their suit.”
Brief for Americans for Public Schools at 8. It cannot be said, therefore, that the Supreme Court was not strongly urged to adopt the theory that the majority here now advances.
If as the majority suggests, however, the Flast Court felt itself bound by the pleadings, then that same limitation must necessarily apply to us as well. The amended complaint, upon which the district court reached its decision, identifies the plaintiffs as “taxpayers.” The corporate plaintiff is described as an organization of taxpayers, and each individual is listed as a taxpayer who “would be deprived of the fair and constitutional use of his (her) tax dollar for constitutional purposes in violation of his (her) rights under the First Amendment . . . (App. 9.)
The Flast complaint also identified the plaintiffs as taxpayers and protested the use of federal funds to finance instruction in sectarian schools. Thus, there is no substantial difference between the two complaints, certainly none that would permit consideration of citizen standing in one case and not in the other.
The plaintiffs do not allege any direct injury that the transfer of the property has inflicted upon them or any direct benefit that will accrue to them as a result of the requested judicial action. Their freedom of religion is not alleged to be affected in any respect. Rather, the complaint alleges that the granting of the property is a violation of the establishment clause and asks that the conveyance be declared void or that the college be required to return the property to the government. Neither of these actions would directly affect any of the plaintiffs.
The lack of cognizable injury to the plaintiffs places them in the same posture as those in Schlesinger v. Reservists Committee to Stop the War, supra. There, the Court reiterated the requirement that the party seeking review must himself have suffered an injury and said: “Abstract injury is not enough.” Id., at 219, 94 S.Ct. at 2921, quoting O’Shea v. Littleton, 414 U.S. 488, 494, 94 S.Ct. 669, 675, 38 L.Ed.2d 674 (1974). That holding was made in the face of a complaint that sought to force members of Congress to act in conformity with the incompatibility clause — “an interest shared by all citizens.” Id. at 217, 94 S.Ct. at 2930. “[Tjhat claimed nonobservance, standing alone, would adversely affect only the generalized interest of all citizens in constitutional governance, and that is an abstract injury.” Id. (footnote omitted).
Similarly, in United States v. Richardson, supra, the Court repeated the necessity for the plaintiff’s allegations of “particular concrete injury as a result of the operation of this statute,” id., at 177, 94 S.Ct. at 2946, the statute in question being one authorizing private accounting by the Central Intelligence Agency. In that case the Court *271took pains to dispel the notion that standing should be conferred simply because if the plaintiff could not litigate the issue, no one could. Id. at 179, 94 S.Ct. at 2947. As the Richardson majority observed, such a situation supports the argument that the issue is one “committed to the surveillance of Congress, and ultimately to the political process.” Id.
I, for one, am unwilling to believe that Congress, responsive as it is to public opinion, is likely to give away either the Naval Observatory or the Army War College.2 To my mind, the Schlesinger and Richardson observations apply just as clearly to the generalized complaints of the plaintiffs here. Accordingly, I can find no principled basis for distinguishing the cases.
In light of this authority, I do not find persuasive the argument that the establishment clause creates a right capable of being enforced by all citizens. As Justice Harlan indicated in his Flast dissent, premising standing on a hierarchical view of constitutional commands would increase, without any logical basis, “the number of situations in which individual citizens could present for adjudication ‘generalized grievances about the conduct of government.’ ” 392 U.S. at 129-30 n.18, 88 S.Ct. at 1968 n.18, quoting id. at 106, 88 S.Ct. at 1955 (majority opinion). Nor do other cases relied on by the majority support its position. Both Ab-ington School District v. Schempp, 374 U.S. 203, 83 S.Ct. 1560, 10 L.Ed.2d 844 (1963), and Baker v. Carr, supra, are readily distinguished because the plaintiffs there suffered particularized injuries. In Schempp, the parents and their children were directly affected by the presence of classroom prayer. And in Baker, the harm alleged was the devaluation of plaintiffs’ individual votes. See L. Tribe, American Constitutional Law § 3.19, at 86-87 (1978).
The majority has embraced a concept of standing presented to the Court in 1968 and not accepted by it at that time, or since. If the basic principles of standing prove to be unworkable or undesirable, then it is the Supreme Court and not a court of appeals that has the right to change them. See Hicks v. Miranda, 422 U.S. 332, 343-45, 95 S.Ct. 2281, 2288-89, 45 L.Ed.2d 223 (1975). I find no indication in Reservists and Richardson that the Court has gone beyond what Flast contained, and I would therefore affirm the district court.

. See, e.g., Bogen, Standing Up For Flast: Taxpayer and Citizen Standing to Raise Constitutional Issues, 67 Ky.L.J. 147 (1978); Davis, Standing: Taxpayers and Others, 35 U.Chi.L. Rev. 601 (1968). See also United States Parole Commission v. Geraghty,-U.S.-,-, 100 S.Ct. 1202, 1211, 63 L.Ed.2d 479 (1980) (Powell, J., dissenting).


. The Valley Forge hospital was originally constructed in 1942 to treat wounded servicemen during World War II. As one real estate appraiser wrote, “[T]hese buildings were constructed several years ago for one purpose only, that is for an army hospital, and it is my feeling that they have little or no use, generally speaking, for other purposes.” (App. 242.)